                                                                                     DISTRICT OF OREGON
                                                                                          FILED
                                                                                       September 10, 2019
                                                                                  Clerk, U.S. Bankruptcy Court



     Below is an order of the court.




                                                                  _______________________________________
                                                                             DAVID W. HERCHER
                                                                            U.S. Bankruptcy Judge




                             UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF OREGON

   In re                                                 Lead Case No. 19-32600-dwh11
                                                         (Jointly Administered with Case Nos.
   Wall to Wall Tile & Stone, LLC,                       19-32599-dwh11 and 19-32603-dwh11)
   Wall to Wall Tile & Stone – Oregon LLC,               ORDER AUTHORIZING EMPLOYMENT
   Wall to Wall Tile & Stone – Idaho LLC,                OF PACHULSKI STANG ZIEHL & JONES
                                                         LLP AS COUNSEL FOR THE
            Joint Debtors.                               UNSECURED CREDITORS COMMITTEE

                  This matter came before the Court pursuant to the Application by the Official

   Committee of Unsecured Creditors (the “Committee”) to employ Pachulski Stang Ziehl &

   Jones LLP (“PSZJ”) as Local Counsel filed on August 9, 2019 (Docket No. 90) (the

   “Application”). Based on the Application and the documents submitted in support thereof,

   including PSZJ’s Verified Rule 2014 Statement, and after due deliberation the Court having

   determined that the relief requested in the Application is in the best interests of the Joint

   Debtors’ Estates and their creditors; NOW, THEREFORE, it is ORDERED:

           1.     The Application is approved. Pursuant to 11 U.S.C. §§ 1103(a) and 328, the

   Committee is authorized to employ the law firm of Pachulski Stang Ziehl & Jones LLP as



Page 1 of 2 – ORDER AUTHORIZING EMPLOYMENT OF              LEONARD LAW GROUP LLC
              PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL    1 SW Columbia, Ste. 1010
              FOR THE UNSECURED CREDITORS COMMITTEE             Portland, Oregon 97204
                                                                                                   leonard-law.com

                        Case 19-32600-dwh11           Doc 141     Filed 09/10/19
    counsel effective as of July 31, 2019, to perform the services set forth in the Application, on the
    terms set forth in the Application; and

          2.       The compensation of PSZJ shall be subject to Court approval in accordance with
    Sections 330 and 331 of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and
    the Local Rules of this Court, including procedures established under Local Bankruptcy Rule
    2016-1.

                                                   ###
                  CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)(A)
               I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).
   PRESENTED BY:
   LEONARD LAW GROUP LLC
      /s/ Timothy A. Solomon
      Justin D. Leonard, OSB 033736
      Timothy A. Solomon, OSB 072573
      Holly C. Hayman, OSB 114146
   Proposed Local Counsel for Official Committee of Unsecured Creditors

   c:     ECF Participants
          Interested Parties by US Mail




Page 2 of 2 – ORDER AUTHORIZING EMPLOYMENT OF              LEONARD LAW GROUP LLC
              PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL    1 SW Columbia, Ste. 1010
              FOR THE UNSECURED CREDITORS COMMITTEE             Portland, Oregon 97204
                                                                                                leonard-law.com

                         Case 19-32600-dwh11          Doc 141     Filed 09/10/19
